Citation Nr: 0814326	
Decision Date: 05/01/08    Archive Date: 05/12/08

DOCKET NO.  04-30 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a skin rash on the 
upper torso.

2.  Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The veteran had active service from July 1974 to October 1979 
and additional Reserve service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California, which denied, in pertinent 
part, the veteran's claims of service connection for 
bilateral hearing loss, a skin rash on the upper torso, and 
for a right knee disability.  The veteran disagreed with this 
decision in October 2003.  He perfected a timely appeal in 
August 2004 and requested a Travel Board hearing.  In 
September 2004, the veteran withdrew his Travel Board hearing 
request and requested a videoconference Board hearing which 
was held before the undersigned in March 2008.

In an April 2005 rating decision, the RO granted the 
veteran's service connection claim for bilateral hearing 
loss, assigning a zero percent rating effective July 9, 2002.  
There is no subsequent correspondence from the veteran 
expressing disagreement with the rating or effective date 
assigned.  Accordingly an issue relating to bilateral hearing 
loss is no longer in appellate status.  See Grantham v. 
Brown, 114 F .3d 1156 (1997).

The issue of entitlement to service connection for a right 
knee disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran incurred a skin rash on the upper torso 
during active service.


CONCLUSION OF LAW

Service connection for a skin rash on the upper torso is 
granted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In a July 2002 letter, VA notified the veteran of the 
information and evidence needed to substantiate and complete 
his claim, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This 
letter informed the veteran to submit medical evidence, 
statements from persons who knew the veteran and had 
knowledge of his skin rash during service, and noted other 
types of evidence the veteran could submit in support of his 
claim.  The veteran was informed of when and where to send 
the evidence.  After consideration of the contents of this 
letter, the Board finds that VA has substantially satisfied 
the requirement that the veteran be advised to submit any 
additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Additional notice of the five elements of a service-
connection claim was provided in February 2005 and in March 
2006, as is now required by Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Thus, the Board finds that VA met its 
duty to notify the veteran of his rights and responsibilities 
under the VCAA.

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the 
July 2002 letter was issued to the veteran and his service 
representative prior to the November 2002 rating decision 
which denied the benefits sought on appeal; thus, this notice 
was timely.  Since the veteran's claim of service connection 
for a skin rash on the upper torso is being granted in this 
decision, any question as to the appropriate disability 
rating or effective date is moot and there can be no failure 
to notify the veteran.  See Dingess, 19 Vet. App. at 473.  
There has been no prejudice to the appellant, and any defect 
in the timing or content of the notices has not affected the 
fairness of the adjudication.  See Mayfield, 444 F.3d at 
1328.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the Board.  It appears that all known and available records 
relevant to the issue here on appeal have been obtained and 
are associated with the veteran's claims file; the veteran 
does not contend otherwise.  In summary, the Board finds that 
VA has done everything reasonably possible to notify and to 
assist the veteran and no further action is necessary to meet 
the requirements of the VCAA.

The veteran contends that he incurred a rash on the upper 
torso during active service.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

A review of the veteran's service medical records from his 
period of active service indicates that, at his enlistment 
physical examination in June 1974, the veteran denied any 
relevant medical history.  Clinical evaluation was completely 
normal except for a left hand scar.

In August 1974, the veteran complained of a tinea type rash 
over the upper torso.  Objective examination showed a 
"Herald patch" on the back and oval lesions consistent with 
peripheral scabs on the trunk.  The impression was pityriosis 
rosea.

In December 1974, the veteran complained of a rash on his 
neck.  Physical examination showed macular plaques and an 
area of depigmentation in the cervical area.

In August 1975, the veteran complained of a rash.  Physical 
examination showed a rash on his chest and back of papular 
appearance and without itching.  The diagnosis was tinea 
versicolor.

In May 1976, the veteran complained of a rash on the upper 
thorax.  The impression was urticaria.

On periodic physical examination in November 1976, clinical 
evaluation of the veteran's skin was negative.  

At his separation physical examination at the end of his 
active service in August 1979, the veteran denied any 
relevant medical history.  Clinical evaluation was completely 
normal except for a left hand scar.

A review of the veteran's service medical records from his 
period of Air Force Reserve service shows that he denied any 
medical history when he enlisted in the Air Force Reserve in 
June 1981.  Clinical evaluation was completely normal.

In August 1990, the veteran complained of a non-pruritic 
rash.  Objective examination showed tinea versicolor of the 
shoulders and chest.  The assessment was tinea versicolor.

In May 1991, the veteran complained of a rash on his chest.  
Objective examination showed tinea versicolor on the chest.  
The assessment included tinea versicolor.

The veteran's history and clinical evaluation were unchanged 
from July 1989 on periodic physical examinations in April 
1993 and in April 1998.

The veteran testified credibly in March 2008 that he 
continued to experience recurrent skin rashes on the upper 
torso since separating from Air Force Reserve service in 
2001.  

The Board finds that the preponderance of the evidence 
supports service connection for a skin rash of the upper 
torso.  The service medical records from the veteran's active 
service show in-service treatment for a skin rash on the 
upper torso.  The veteran continued to receive treatment for 
a skin rash on the upper torso while in the Air Force 
Reserve.  The Board acknowledges that the veteran is 
competent to testify on factual matters of which he has 
first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 
362 (2005).  In this regard, the veteran testified credibly 
at his March 2008 Travel Board hearing that he experienced 
recurrent skin rash on his upper torso since service 
separation.  Thus, and after resolving any reasonable doubt 
in the veteran's favor, the Board finds that service 
connection for a skin rash on the upper torso is warranted.


ORDER

Service connection for a skin rash on the upper torso is 
granted.


REMAND

The veteran testified credibly at his March 2008 Travel Board 
hearing that he had experienced right knee disability since 
service separation.  The veteran's service medical records 
show that he experienced a torn medial meniscus and torn 
cartilage in the right knee while on active service.  The 
veteran also had right knee surgery for a torn ligament on 
February 13, 1987.  In a March 1987 letter included in the 
veteran's Air Force Reserve medical records, M.E.F, M.D. 
(Dr. M.E.F.), stated that he had seen the veteran in 
September 1986 and the impression was medial collateral 
ligament strain.  A September 1986 magnetic resonance imaging 
(MRI) scan of the right knee showed a bucket handle tear of 
the right medial meniscus.  The veteran's right knee had a 
normal range of motion and function on subsequent physical 
examination in July 1989.  To date, however, the veteran has 
not been provided a VA examination to address the contended 
causal relationship between his right knee disability and 
active service.  Thus, on remand, the veteran should be 
afforded VA examination.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006); 38 C.F.R. § 3.159(c)(4).

The RO also should obtain the veteran's up-to-date VA and 
private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to identify all VA and 
non-VA clinicians who have evaluated or 
treated him for a right knee disability 
since his separation from service.  Obtain 
outstanding VA treatment records that have 
not already been associated with the 
claims file.  Once signed releases are 
received from the veteran, obtain 
outstanding private treatment records that 
have not already been associated with the 
claims file.  A copy of any negative 
response(s) should be included in the 
claims file.

2.  Schedule the veteran for VA 
examination(s) in order to determine 
whether his right knee disability is 
related to active service.  The claims 
folder must be made available to the 
examiner(s) for review.  Based on the 
examination and review of the record, the 
examiner(s) should express an opinion as 
to whether it is at least as likely as not 
(50 percent or greater probability) that 
any current right knee disability was 
incurred during active service or is 
related to an incident of service, to 
include whether he has any residuals of 
the in-service surgery for a torn 
ligament.

3.  After completion of the foregoing, 
readjudicate the claim of entitlement to 
service connection for a right knee 
disability.  If the benefit sought on 
appeal remains denied, the veteran should 
be provided a supplemental statement of 
the case.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


